Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 1 of 17 PageID: 722



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


   LYDIA DEJESUS,
                                         1:18-cv-13822-NLH-AMD
                   Plaintiff,
                                         OPINION
         v.

   KIDS ACADEMY, INC.,
   doing business as
   KIDACADEMY LEARNING CENTER,
   and GOLDBIL INVESTMENT CORP.,
   doing business as
   KIDACADEMY LEARNING CENTER,

                   Defendants.


APPEARANCES:

JULIA W. CLARK
ARI R. KARPF
KARPF KARPF & CERUTTI PC
3331 STREET ROAD
TWO GREENWOOD SQUARE
SUITE 128
BENSALEM, PA 19020

     On behalf of Plaintiff

SAMANTHA SHERWOOD BONONNO
FISHER & PHILLIPS
TWO LOGAN SQUARE, 12TH FLOOR
100 N. 18TH STREET
PHILADELPHIA, PA 19103

WILLIAM WHITMAN (admitted pro hac vice)
WHITMAN, LLC
1001 OLD CASSATT RD., STE. 104,
BERWYN, PA 19312

     On behalf of Defendants
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 2 of 17 PageID: 723



HILLMAN, District Judge

     Plaintiff, Lydia DeJesus, filed a complaint on September 12,

2018 against her former employer, Defendants, Kids Academy, Inc.

and Goldbil Investment Corp., for their alleged violations of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et

seq., the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C.

§ 621, et seq., the Family and Medical Leave Act of 1993 (“FMLA”),

29 U.S.C. § 2601, et seq., and the New Jersey Law Against

Discrimination (“NJLAD”), N.J.S.A. 10:5-1, et seq. 1         Defendants

were served with Plaintiff’s complaint and failed to respond.             On

December 3, 2018, Plaintiff requested that the Clerk enter default

against Defendants.     The Clerk entered default on December 4,

2018.

     On April 21, 2020, the Court granted Plaintiff’s motion for

default judgment on all her claims.        (Docket No. 9.)    The Court

entered judgment in Plaintiff’s favor and against Defendants as to

Defendants’ liability, and determined that Plaintiff was entitled

to back pay, front pay, damages, and attorney’s fees and costs.

(Docket No. 10.)    The Court reserved decision on whether Plaintiff

was entitled to punitive damages pending a supplemental submission


1 This Court has original federal question jurisdiction over
Plaintiff’s federal claims under 28 U.S.C. § 1331, and has
supplemental jurisdiction over the New Jersey state law
claim pursuant to 28 U.S.C. § 1367(a).

                                      2
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 3 of 17 PageID: 724



by Plaintiff to quantify an award of damages and attorney’s fees.

On May 19, 2020, Plaintiff submitted her supplemental materials. 2

(Docket No. 13.)

     On August 20, 2020, Defendants filed a motion to vacate

default and default judgment.       On December 16, 2020, the Court

granted Defendants’ motion to vacate the Court’s entry of default

judgment.   (Docket No. 28, 29.)      The Court imposed sanctions on

Defendants, however, in the amount of attorney’s fees and costs

associated with Plaintiff’s efforts to secure a default judgment

against Defendants and oppose their motion to vacate because the

Court found that Defendants made a willful decision to ignore

Plaintiff’s suit against them.

     Currently before the Court is Defendants’ motion to dismiss

Plaintiff’s complaint.     Defendants argue that Plaintiff’s ADEA and

ADA claims must be dismissed because she failed to exhaust her

administrative remedies prior to filing suit.         Specifically with

regard to Plaintiff’s ADA claims, Defendant points out that a

plaintiff must file a charge of discrimination with the EEOC



2 Plaintiff’s proposed judgment sought $8,310 in attorney’s fees,
$603.01 in costs, $56,179.93 in lost wages, $56,179.93 in
liquidated damages under the FMLA, $56,179.93 in liquidated
damages under the ADEA, with back pay, front pay, and punitive
damages to be determined. The total judgment facing Defendants
was $177,452.80, in addition to being liable to Plaintiff for back
pay, front pay, and possibly punitive damages.

                                      3
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 4 of 17 PageID: 725



within 300 days 3 after the alleged wrongful act occurred and

receive a right-to-sue letter in order to properly exhaust her

administrative remedies. 4     Defendants further point out that

Plaintiff did not receive the requisite “right-to-sue” letter from

the EEOC until February 25, 2019, which was approximately 166 days

after Plaintiff filed her complaint, and Defendants contend that a

plaintiff cannot file suit until after the letter is issued.

Defendants further argue that Plaintiffs’ FMLA interference claim

is not sufficiently pleaded and must be dismissed.          For

Plaintiffs’ state law NJLAD claims, Defendants argue that the

Court should decline to continue exercising supplemental



3 Ordinarily, an ADA plaintiff must file an administrative charge
with the EEOC within 180 days of the last discriminatory act. 42
U.S.C. § 2000e-5(e)(1). If, however, the plaintiff first
institutes proceedings with a “State or local agency with
authority to grant or seek relief from such practice,” that 180-
day limitations period is extended to 300 days. Id.; see also
Cortes v. University of Medicine and Dentistry of New Jersey, 391
F. Supp. 2d 298, 310 (D.N.J. 2005) (“New Jersey [] is a ‘deferral
state’ and, as such, the relevant time period is not 180 days, but
300. Pursuant to 42 U.S.C. § 2000e–5(c), the EEOC must refer
complaints arising in New Jersey to the New Jersey Division on
Civil Rights. Due to the existence of this deferral agency, a
plaintiff's complaint is thus timely filed if received by the EEOC
within 300 days from the date of the alleged violation.”).
4 As discussed below, the main purpose of the administrative
process is to give prompt notice to the employer and encourage the
prompt processing of all charges of employment discrimination in
an effort to avoid formal litigation. Simko v. United States
Steel Corp., 992 F.3d 198, 206–07 (3d Cir. 2021). As further
discussed below, it appears that Defendants did not participate in
that process, just as they had ignored Plaintiff’s instant suit.
                                 4
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 5 of 17 PageID: 726



jurisdiction over those claims once the federal claims have been

dismissed.

     Plaintiff counters Defendants’ argument that she did not

fully exhaust her administrative remedies.         Plaintiff relates that

she was terminated on July 8, 2018, she filed her Charge of

Discrimination with EEOC on July 12, 2018, and she filed her

lawsuit on September 12, 2018.       For her ADEA claim, which only

requires a plaintiff to wait 60 days prior to bringing suit after

an alleged violation of the ADEA and does not require the issuance

of a right-to-sue letter, Plaintiff’s complaint was filed 62 days

after her termination in compliance with the administrative

procedures.

     For Plaintiff’s ADA claim, Plaintiff agrees that she did not

receive her right-to-sue letter until February 25, 2019, but she

argues that so long as the EEOC investigation has been completed

and she has received her right-to-sue letter prior to the

substantive resolution of her claims, she has satisfied the

exhaustion requirement, which is not jurisdictional in the sense

that not having the right-to-sue letter would deprive this Court

of subject matter jurisdiction over her ADA claim.

     With regard to her FMLA claims, Plaintiff argues that her

FMLA interference claim is properly pleaded, and she points out

that she has also asserted an FMLA retaliation claim, which

                                      5
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 6 of 17 PageID: 727



Defendants have not moved to dismiss.        With the viability of

Plaintiff’s federal claims, Plaintiff argues that this Court’s

continued supplemental jurisdiction over her NJLAD claims is

proper.

     The Court finds that Plaintiff’s complaint may proceed in its

entirety, but the Court also notes that there is a pox on both

parties’ houses.     With regard to Plaintiff’s FMLA claims, in

resolving Plaintiff’s motion for default judgment the Court found

that Plaintiff sufficiently pleaded FMLA interference and

retaliation claims such that she was entitled to default judgment

based only on the allegations in her complaint. (Docket No. 9 at

18-23.)     Even though the Court vacated that decision to permit

Plaintiff’s claims to proceed on their merits, nothing has changed

to alter the Court’s analysis of the pleading sufficiency of those

claims. 5   For the sake of efficiency and to avoid redundancy, the

Court incorporates that analysis into this Opinion and finds that

Plaintiff’s FMLA interference and relation claims are sufficiently

pleaded and may proceed.



5 See the Court’s Opinion granting Defendants’ motion to vacate
default judgment, Docket No. 28 at 7, explaining, “In analyzing
Plaintiff’s motion for default judgment, the Court detailed the
applicable standards for pleading and proving each of Plaintiff’s
claims. (Docket No. 9 at 11-23.) The Court found that the
allegations in Plaintiff’s complaint, when accepted as true and
undisputed by Defendants, met all the elements to support
Defendants’ liability for those claims. (Id.)”
                                 6
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 7 of 17 PageID: 728



     For Plaintiff’s ADEA claim, Plaintiff properly complied with

the administrative process timeline.        See Covington v. URS Corp.,

2013 WL 2181282, at *2 (D.N.J. 2013) (citing 29 U.S.C. §

626(d)(1)(2); Seredinski v. Clifton Precision Prods. Co., 776 F.2d

56, 62–63 (3d Cir. 1985)) (explaining that under the ADEA, a

complainant must file a Charge of Discrimination with the EEOC

within 180 days after the alleged unlawful act of discrimination,

and after filing a charge with the EEOC, the complainant must wait

at least 60 days before commencing a federal suit under the ADEA,

which does not require that the EEOC issue a right-to-sue letter

before a complainant can commence a federal suit).          Plaintiff’s

ADEA claim may proceed.

     Plaintiff’s ADA claim, given the timing of the filing of

Plaintiff’s complaint and the issuance of the right-to-sue letter,

presents a somewhat more complicated situation.          Typically, the

administrative process for an ADA violation claim consists of:

(1) the filing of a claim with the EEOC within 300 days of the

unlawful employment practice; (2) if the EEOC finds no reason to

take action on the charge, it will issue a right-to-sue letter;

and (3) after the issuance of the right-to-sue letter, a suit must

be filed within 90 days of the date on which the complainant

received the letter.     Phillips v. Sheraton Society Hill, 163 F.

App’x 93, 94 (3d Cir. 2005) (citing 42 U.S.C. § 12117(a))

                                      7
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 8 of 17 PageID: 729



(adopting Title VII enforcement scheme and remedies for the ADA).

     Here, Plaintiff filed her complaint on July 8, 2018, she

filed her Charge of Discrimination with EEOC on July 12, 2018, she

filed her lawsuit on September 12, 2018, and she received her

right-to-sue letter on February 25, 2019.         Even though Plaintiff’s

September 12, 2018 complaint was properly filed for her ADEA,

FMLA, and NJLAD claims, under a strict interpretation of the

administrative exhaustion timeline, Plaintiff should have waited

to bring her ADA claims, which arise from the same facts as her

other claims, until February 25, 2019. 6

     Defendants argue that Plaintiff’s ADA claims must be

dismissed because she did not wait.        The Court disagrees under the

circumstances of this case.      First, Defendants did not appear in

this action until August 20, 2020 when they filed their motion to

vacate default judgment.      The Court vacated default on December

20, 2020, and the case was reset as if it were the first day it

was filed.   At that point, the EEOC administrative process had

concluded over a year and ten months earlier.         The purpose of the



6 Procedurally, at the time she filed her complaint and so that she
did not have to wait the approximately 10 months for the
administrative process to conclude to file suit on her other
claims, Plaintiff could have omitted her ADA claim from her
complaint, and once she received her right-to-sue letter, she
could have moved to add that claim to her complaint. As noted,
however, Defendants’ belated appearance in the action effectively
fulfilled that procedure.
                                 8
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 9 of 17 PageID: 730



administrative exhaustion requirement is to put the EEOC on notice

of the plaintiff’s claims and afford it “the opportunity to settle

disputes through conference, conciliation, and persuasion,

avoiding unnecessary action in court.”        Webb v. City of

Philadelphia, 562 F.3d 256, 262–63 (3d Cir. 2009) (citations

omitted). 7   By the time Defendants appeared in the case and the

Court vacated default judgment, that process had concluded.            The

purpose of the process was only half-way fulfilled, however,

through no fault of Plaintiff, as Defendants themselves thwarted

that process by apparently failing to participate in it, as

discussed in more detail below.

       Second, the filing of a timely charge of discrimination with



7   The Third Circuit has more recently elaborated:

       [T]he ADA requires that a plaintiff administratively exhaust
       all claims before seeking relief in federal court. These
       pre-suit requirements, which include the step of filing a
       charge and receiving a right-to-sue letter from the EEOC, are
       essential parts of the statutory plan, designed to correct
       discrimination through administrative conciliation and
       persuasion if possible, rather than by formal court action.
       The Supreme Court has also emphasized that a fundamental aim
       of the pre-suit requirements is to give prompt notice to the
       employer and encourage the prompt processing of all charges
       of employment discrimination. The exhaustion requirement
       thus advances the remedial purposes of the ADA.

Simko v. United States Steel Corp, 992 F.3d 198, 206–07 (3d Cir.
2021) (internal citations and quotations omitted). Where an
employer fails to respond to a charge and engage in the
conciliation process, like Defendants here, an employee has no
other recourse but to file suit.
                                 9
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 10 of 17 PageID: 731



the EEOC is “not a jurisdictional prerequisite to filing [an ADA]

suit, but a requirement subject to waiver as well as tolling when

equity so requires.”      Gooding v. Warner-Lambert Co., 744 F.2d 354,

358–59 (3d Cir. 1984) (quoting Zipes v. Trans World Airways, Inc.,

455 U.S. 385, 393 (1982)); see also Fort Bend County, Texas v.

Davis, 139 S. Ct. 1843, 1851–52 (U.S. 2019) (“[A] rule may be

mandatory without being jurisdictional, and Title VII’s [and the

ADA’s] charge-filing requirement fits that bill.”).           “[T]he same

is true of the issuance of a right-to-sue letter; such a letter is

not a ‘jurisdictional’ requirement in the constitutional sense,

but rather a statutory requirement designed to give the

administrative process an opportunity to proceed before a lawsuit

is filed.”    Gooding, 744 F.2d at 359; see also Phillips, 163 F.

App’x at 94 (quoting Hornsby v. United States Postal Service, 787

F.2d 87, 89 (3d Cir. 1986) (other citation omitted) (explaining

that a failure to exhaust administrative remedies is a defense “in

the nature of statutes of limitation and does not affect the

District Court’s subject matter jurisdiction”); Orange v. Camden

County Dept. of Health and Human Services, 2021 WL 3561216, at *3

(D.N.J. 2021) (citing Tlush v. Mfrs. Res. Ctr., 315 F. Supp. 2d

650, 654-655 (E.D. Pa. 2002) (citing Gooding, 744 F.2d at 358)

(explaining that the failure to obtain notice of the right to sue

is a curable defect).      Again, that process had completed well

                                      10
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 11 of 17 PageID: 732



before Defendants appeared in this action.

      Third, in the majority of cases, the dismissal of claims for

a plaintiff’s failure to exhaust administrative remedies occurs

where the administrative process has not yet been completed, or

where the plaintiff has never availed herself of the

administrative process at all.       See, e.g., Hickman v. Amazon

Fulfillment, 662 F. App’x 176, 178–79 (3d Cir. 2016) (“Put simply,

prior to bringing claims for discrimination under the various

acts, Hickman was required to file a claim with the EEOC and/or

PHRC; there is not a single averment demonstrating that he did so

(even now, on appeal).      Accordingly, the Amended Complaint was

properly dismissed.”); Domino v. County of Essex, 2021 WL 508617,

at *3 (D.N.J. 2021) (dismissing the plaintiff’s Title VII claim

because even though the plaintiff alleged that he filed a charge

with the EEOC in 2015, the plaintiff did not attach a right-to-sue

letter to the complaint, there were no factual allegations from

which to reasonably infer that he obtained a right-to-sue notice,

and the plaintiff did not appear to dispute defendant’s motion

that he failed to exhaust his administrative remedies).

      Finally, where the receipt of a right-to-sue letter is not

alleged in the complaint, and the right-to-sue letter is issued

after the complaint is filed, the complaint cannot be dismissed

for lack of subject matter jurisdiction, as the letter requirement

                                      11
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 12 of 17 PageID: 733



is not jurisdictional, and it also cannot be dismissed for

violating Rule 8(a).      Gooding, 744 F.2d at 358–59.       In such an

instance, the Third Circuit has instructed that a court should

provide leave to the plaintiff under Rule 15(a) to amend her

complaint because “it is a sound and established policy that

procedural technicalities should not be used to prevent [ADA]

claims from being decided on their merits.”         Id.

      In its motion to dismiss, Defendants state that they never

received a copy of Plaintiff’s Charge of Discrimination from the

EEOC, but they assumed she filed one after they were contacted by

the EEOC in response to Plaintiff’s Charge of Discrimination.             It

is unclear when Defendants were contacted by the EEOC, but

Defendants represent that it was “sometime” after Plaintiff filed

the instant suit on September 12, 2018. 8        Defendants relate that in

connection with Defendants’ motion to vacate default judgment,

Plaintiff’s counsel refused to confirm or deny to Defendants’

counsel that the right-to-sue letter was issued prior to her

filing this lawsuit, Plaintiff’s counsel refused to provide

Defendants’ counsel with a copy of the letter, 9 and Plaintiff’s


8 “When a charge is filed against an organization, the EEOC will
notify the organization within 10 days.”
https://www.eeoc.gov/employers/what-you-can-expect-after-charge-
filed. The charge here was filed on July 12, 2018.
9“The notification [from the EEOC about a charge] will provide a
URL for the Respondent to log into the EEOC's Respondent Portal to
                                 12
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 13 of 17 PageID: 734



counsel failed to address Defendants’ failure-to-exhaust defense

presented in their motion.

      Defendants further contend that Plaintiff’s counsel actively

misled them and this Court by averring in the complaint that a

right-to-sue letter had already been issued prior to the filing of

the complaint, even though it had not.         (Docket No. 1 at 7,

“Plaintiff properly exhausted her administrative remedies to

proceed under federal laws asserted infra by filing with the Equal

Employment Opportunity Commission (‘EEOC’) timely and by filing

the instant lawsuit within 90 days of receipt of a right-to-sue

letter and/or notice of case closure.”).         Because of all of this,

Defendants argue that they have been “obviously prejudiced” by “a

default judgment being entered prior to the issuance of the

requisite Notice, particularly in light of the fact that default

could not have been entered in the absence of the Notice, but for

the misrepresentation in Plaintiff’s Complaint on which the Clerk

and Court relied.”     (Docket No. 33 at 6.)

      Ultimately, this Court concludes that this mutual “pox” on

both Plaintiff’s counsel and defense counsel’s houses does not

impact the viability of Plaintiff’s ADA claim going forward.



access the charge and receive messages about the charge
investigation.” https://www.eeoc.gov/employers/what-you-can-
expect-after-charge-filed. Defendants had the ability to obtain a
copy of Plaintiff’s charge directly from the EEOC.

                                      13
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 14 of 17 PageID: 735



Plaintiff’s counsel erred by stating in the complaint that

Plaintiff had already received her right-to-sue letter.           Perhaps

it was a scrivener’s error from counsel’s reuse of a complaint in

a different matter, although it is troubling to the Court that

counsel does not provide a direct explanation for this.           The

Court, however, did not rely upon on this statement in its prior

decision granting default judgment, and even if it had, that

decision has been vacated.       Despite all the activity in this case,

the matter is still at the pleading stage, and a simple amendment

may cure that error.      See, e.g., Galluccio v. Pride Industries,

Inc., 2016 WL 234840, at *2 (D.N.J. 2016) (in considering the

defendant’s motion to dismiss the plaintiffs’ ADA claims because

the plaintiffs had not yet been issued their right-to-sue letters,

finding moot that argument because at the time of the court’s

decision, the plaintiffs had received their right-to-sue letters,

and granting the plaintiffs leave to file an amended complaint to

reflect the receipt of the letters).        Plaintiff’s counsel is

admonished and reminded of their responsibility to file factually

accurate pleadings on an issue of such importance.

      Relatedly, although Defendants lament they have been

prejudiced, the Court does not see how.         As the Court observed in

the decision vacating default judgment:

           Defendants admit that they were aware of Plaintiff’s
      pending federal court action against them [as of September or
                                      14
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 15 of 17 PageID: 736



      October 2018], yet they took no action. Indeed, Golden [the
      Kids’ Academy founder and owner] sent Plaintiff a text
      message on December 19, 2018, stating, “Call me Lydia . . .
      this is the only way you will receive anything financially.
      Lawyers will never get you a dime in your life time.”
      (Docket No. 7 at 4; Docket No. 26 at 136.)

           Generally speaking, a properly served defendant who
      intentionally ignores that a complaint has been filed against
      him does not present a justifiable excuse for failing to
      respond. This principle is applicable to pro se defendants,
      so it is especially true where the defendant is a business,
      and the served party is the business’s “founder and owner”
      who “hires child care and management professionals to assist
      him with the day-to-day operations and management of the day-
      care centers.” . . .

           Defendants were properly served with Plaintiff’s
      complaint, and instead of filing an answer or otherwise
      responding to Plaintiff’s claims, Defendants sent Plaintiff,
      who was represented by counsel, a seemingly extortionist and
      threatening text message. When they received no response,
      Defendants assumed Plaintiff went away. She did not.
      Plaintiff diligently pursued the only course of action
      available to her to attempt to vindicate her employment
      discrimination and retaliation claims against her former
      employer.

(Docket No. 10-11, 15.)

      Defendants admit they were contacted by the EEOC about

Plaintiff’s discrimination claims arising from her July 8, 2018

termination, and they admit they knew they were being sued by

Plaintiff as of September or October 2018.         But they did nothing

in response.    Indeed, if Defendants had timely responded to

Plaintiff’s complaint, they may have likely succeeded on a motion

to dismiss Plaintiff’s ADA claim for her failure to exhaust her

administrative remedies at that point.         See Fort Bend County,

                                      15
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 16 of 17 PageID: 737



Texas v. Davis, 139 S. Ct. 1843, 1851–52 (U.S. 2019)

(“[R]ecognizing that the charge-filing requirement is

nonjurisdictional gives plaintiffs scant incentive to skirt the

instruction.    Defendants, after all, have good reason promptly to

raise an objection that may rid them of the lawsuit filed against

them.   A Title VII [and ADA] complainant would be foolhardy

consciously to take the risk that the employer would forgo a

potentially dispositive defense.”).

      Instead, Defendants chose not to respond, and the EEOC

performed an investigation.       As of February 25, 2019, Plaintiff

received her right-to-sue letter, marking the conclusion of the

administrative process.      Plaintiff’s counsel’s refusal to provide

defense counsel with information regarding the right-to-sue letter

does not negate Defendants’ knowledge of Plaintiff’s lawsuit and

EEOC charge, which were both lodged within days and weeks of

Plaintiff’s termination, and it does not erase the fact that the

administrative remedies had been exhausted prior to any

substantive evaluation of Plaintiff’s ADA claim on its merits.

      As set forth above, Plaintiff’s administrative remedies were

exhausted over a year before this Court entered default judgment,

and over a year-and-a-half before Defendants finally appeared.

Although the procedural history of this case would have been much

cleaner and less laborious had the parties and counsel proceeded

                                      16
Case 1:18-cv-13822-NLH-AMD Document 38 Filed 08/31/21 Page 17 of 17 PageID: 738



in a more straightforward and candid fashion, Defendants have

suffered no prejudice, and they will suffer no prejudice, by

Plaintiff’s ADA claim proceeding.        The prejudice to Plaintiff

caused by Defendants’ failure to appear in the action for two

years has already been recompensed.

      Plaintiff shall be afforded 20 days to file an amended

complaint to amend the averment related to the exhaustion of her

administrative remedies. 10     Defendants’ motion to dismiss will be

denied, and all of Plaintiff’s claims may proceed to discovery.

      An appropriate Order will be entered.



Date:   August 31, 2021                     s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.



10See Galluccio v. Pride Industries, Inc., 2016 WL 234840, at *2
(D.N.J. 2016), explaining:

      Amendments to pleadings “should [be] freely give[n] ... when
      justice so requires.” Fed. R. Civ. P. 15(a)(2). Amendments
      under Rule 15 should be liberally granted in order to ensure
      that claims will be decided on their merits rather than on
      technicalities. See Dole v. Arco Chemical Co., 921 F.2d 484,
      487 (3d Cir. 1990); Bechtel v. Robinson, 886 F.2d 644, 652
      (3d Cir. 1989). Thus, in the absence of undue delay, bad
      faith, dilatory motive, unfair prejudice, or futility of
      amendment, amendments should be granted. Grayson v. Mayview
      State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (citing Foman
      v. Davis, 371 U.S. 178, 182 (1962)). Amending the complaint
      is futile if the amendment will not cure the deficiency in
      the original complaint or if the amended complaint cannot
      withstand a renewed motion to dismiss. Jablonski v. Pan
      American World Airways, Inc., 863 F.2d 289, 292 (3d Cir.
      1988).
                                  17
